Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashok K. Mannava on 7/28/21.

					Claims
1-20. 	(Cancelled).

(Currently Amended) A device, comprising:
an interface connectable to a transponder interface;
a controller to:
determine an inverse transmitter function to counteract at least one of bit skew or bit scrambling caused by a transponder communicatively coupled to the device,
	wherein to determine the inverse transmitter function, the controller invokes transmission of a test pattern to the transponder via the interface, and receives the test pattern looped back from the transponder, wherein the received looped back test pattern is scrambled and delayed by the transponder; and
a circuit to:

; and
	transmit the scrambled and control-delayed bits of the FEC codes to the transponder via the interface for transmission on an optical line connectable to an optical interface of the transponder.

(Previously Presented) The device of claim 21, wherein the inverse transmitter function comprises adjustments to bit skew and transmission bit sequence to counteract bit skew and bit scrambling caused by the transponder.

(Previously Presented) The device of claim 21, wherein to determine the inverse transmitter function, the controller is to:
use a known test pattern or use alignment markers to determine a transmitter function of the transponder; and
determine the inverse transmitter function based on the transmitter function.

(Currently Amended) The device of claim 21, 


wherein prior to transmitting the scrambled and delayed bits of the FEC codes to the transponder
to scramble the bits of the FEC codes, the circuit is to map each of the bits to a lane 
to control the delay of the bits of the FEC codes, the circuit is to delay at least one of the bits on its lane based on the inverse transmitter function.

(Previously Presented) The device of claim 24, wherein the transponder multiplexes the bits on the “m” number of lanes to “n” number of lanes, wherein “n” and “m” are integers and “n” is less than “m. 

(Previously Presented) The device of claim 24, wherein:
the controller is to:
determine an inverse receiver function to counteract bit skew and bit scrambling caused by the transponder, the transponder transmitting second FEC codes; and
the circuit is to:
receive bits of the second FEC codes, wherein the bits are scrambled and delayed by the transponder; and
scramble and control delay of the received bits of the second FEC codes based on the inverse receiver function.

(Previously Presented) The device of claim 26, wherein the scrambled and delayed bits of the second FEC codes have a sequence corresponding to an initial sequence of bits in the second FEC codes received at the optical interface of the transponder.  

(Previously Presented) The device of claim 27, wherein the scrambled and delayed bits of 

(Previously Presented) The device of claim 27, wherein the scrambled and delayed bits of the second FEC codes are transmitted as a FEC codeword to a FEC application to perform error correction based on the FEC codeword.

(Previously Presented) The device of claim 26, wherein to determine the received bit sequence and delay, the controller is to:
invoke a test pattern having a known sequence of bits to be transmitted from the optical interface of the transponder without being multiplexed by the transponder, wherein the test pattern is looped back to the optical interface, and the looped back test pattern is scrambled and delayed by the transponder as the transponder sends the looped back test pattern to the device;
determine the transmission bit sequence and delay by comparing the scrambled and delayed test pattern to the test pattern transmitted from the optical interface;
transmit a second test pattern having a known sequence of bits to the transponder to output via the optical interface, wherein the second test pattern is looped back to the optical interface, and the looped back second test pattern is scrambled and delayed by the transponder as the transponder sends the looped back second test pattern to the device;
determine scrambling and delay of the second pattern caused by a receiving and transmitting side of the transponder; and
determine the received bit sequence and delay based on the determined scrambling and delay of the second pattern and the transmission bit sequence and delay.

(Previously Presented) The device of claim 21, wherein the circuit comprises:
a switch to scramble the bits FEC codes based on the transmission bit sequence; and
a delay generator to increase or decrease delay of at least one of the bits of the FEC codes based on the transmission delay.

(Previously Presented) A method, comprising:
generating, by a processor of a test instrument connectable to an optoelectronic transponder, a test pattern, wherein the test pattern is a pseudorandom binary sequence (PRBS)-based test pattern;
transmitting the test pattern to the transponder via an electrical interface, wherein the transponder is to transmit the test pattern from an optical interface of the transponder, and the transmitted test pattern is looped back to the optical interface, and the looped back test pattern is transmitted to the test instrument via the electrical interface;
receiving, by the processor, bits of the looped back test pattern;
scrambling and controlling delay of the bits to counteract any scrambling and delay of the transmitted test pattern and the looped back test pattern caused by the transponder;
receiving, by the processor, the receive bits of the looped back test pattern from the circuit; and
measuring, by the processor, at least one performance metric based on the looped back test pattern.

(Previously Presented) The method of claim 32, further comprising:


(Previously Presented) The method of claim 32, further comprising:
applying, by the processor, an inverse receiver function to scramble and delay bits of the looped back test pattern to counteract scrambling and delay caused by a receiver side of the transponder.

(Previously Presented) The method of claim 32, wherein the at least one performance metric comprises a bit error rate (BER).

(Previously Presented) A non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to:
generate a test pattern at a test instrument connectable to an optoelectronic transponder, wherein the test pattern is a pseudorandom binary sequence (PRBS)-based test pattern;
transmit the test pattern to the transponder via an electrical interface, wherein the transponder is to transmit the test pattern from an optical interface of the transponder, and the transmitted test pattern is looped back to the optical interface, and the looped back test pattern is transmitted to the test instrument via the electrical interface;
receive bits of the looped back test pattern;
scramble and controlling delay of the bits to counteract any scrambling and delay of the transmitted test pattern and the looped back test pattern caused by the transponder; and


(Currently Amended) The non-transitory computer-readable storage medium of claim 36, further comprising:
apply[[ing]], prior to transmitting the test pattern to the transponder, an inverse transmitter function to scramble and delay bits of the test pattern to counteract scrambling and delay caused by a transmitter side of the transponder.

(Previously Presented) The non-transitory computer-readable storage medium of claim 36, further comprising:
apply[[ing]] an inverse receiver function to scramble and delay bits of the looped back test pattern to counteract scrambling and delay caused by a receiver side of the transponder.

(Previously Presented) The non-transitory computer-readable storage medium of claim 36, further comprising:
measure at least one performance metric based on the looped back test pattern.

(Previously Presented) The non-transitory computer-readable storage medium of claim 39, wherein the at least one performance metric comprises a bit error rate (BER).

  				      Allowability

Claims 21-40 are allowed.

However, when read as a whole, the prior art does not teach: determine an inverse transmitter function to counteract at least one of bit skew or bit scrambling caused by a transponder communicatively coupled to the device, wherein to determine the inverse transmitter function, the controller invokes transmission of a test pattern to the transponder via the interface, and receives the test pattern looped back from the transponder, wherein the received looped back test pattern is scrambled and delayed by the transponder; and a circuit to: receive bits of forward error correction (FEC) codes, and scramble and control delay of the bits of the FEC codes based on the inverse transmitter function; and transmit the scrambled and control-delayed bits of the FEC codes to the transponder via the interface for transmission on an optical line connectable to an optical interface of the transponder.
Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                 EA
               8/6/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112